Citation Nr: 0920606	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 through June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board notes that in the July 2007 remand, the matters of 
entitlement to service connection for chronic anxiety, 
hypertension, hyperlipidemia, ventral abdominal wall hernias, 
generalized arthropathy, and gout were referred to the RO.  
No action has been taken with regard to these possible 
claims.  They are again referred to the RO for clarification 
and appropriate action.


FINDINGS OF FACT

1. Prior to April 19, 2005, competent medical evidence 
reported the Veteran's puretone threshold averages as 52 in 
the right ear and 60 in the left ear, with speech recognition 
scores of 84 percent in each ear.

2. On April 19, 2005, competent medical evidence reported the 
Veteran's puretone threshold averages as 56 in the right ear 
and 55 in the left ear, with speech recognition scores of 64 
percent and 60 percent, respectively.

3. Since April 19, 2005, competent medical evidence reported 
the Veteran's puretone threshold averages as 53 in the right 
ear and 52 in the left ear, with speech recognition scores of 
94 percent and 92 percent, respectively.



CONCLUSION OF LAW

The criteria for an increased initial rating for bilateral 
hearing loss are not met at any time during the course of 
this appeal. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables VI, VIA, 
and VII, 4.86(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased initial rating for his 
service connected bilateral hearing loss. Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder. Fenderson v. West, 12 Vet. 
App. 119 (1999). A disability must be considered in the 
context of the whole recorded history. Id. Consistent with 
the facts found, the ratings may be higher or lower for 
different segments of the time, i.e., the ratings may be 
"staged." Id.

The Veteran was initially service connected at a 
noncompensable rate by way of the September 2003 rating 
decision, which is under appeal. During the course of this 
appeal, the RO increased the rating to 30 percent, effective 
April 19, 2005.  
See May 2005 Supplemental Statement of the Case and rating 
sheet. Because the Veteran filed a timely notice of 
disagreement with the initial decision, there are two periods 
under review in this appeal: June 27, 2003, (the date the 
Veteran's original claim was received by VA) through April 
18, 2005, for which a noncompensable rating is assigned; and 
April 19, 2005, through the present, for which a 30 percent 
rating is assigned.

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 
3 Vet. App. 345 (1992).
The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. 
See 38 C.F.R. § 4.85. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear puretones at several 
frequencies, called the puretone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination. The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI, VIA, and VII are 
provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2008).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  

In this case, the Veteran's private treatment records do 
document treatment for his hearing disability, and he 
discussed both private and VA treatment at his December 2005 
Travel Board Hearing.  However, the only evidence containing 
numerical descriptions sufficient for VA rating purposes are 
the VA/QTC examination reports of August 2003, April 2005, 
and February 2009.  The handwritten plotted numbers on the 
January 1995 private report are unclear as to the numerical 
findings, and the results to not comport with the regulator 
requirements cited above.  The Board, therefore, is relying 
on the various VA/QTC reports in this analysis.

The Veteran was first afforded a VA/QTC audio examination in 
August 2003. At that time, he exhibited puretone thresholds, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
55
60
70
LEFT
25
65
75
70

The puretone threshold average for the right ear was 52 and 
for the left ear was 60. Speech audiometry revealed speech 
recognition ability of 84 percent in each ear.

The mechanical application of the above results compels a 
numeric designation of II in the right ear and III in the 
left ear under Table VI (38 C.F.R. § 4.85), and such a 
designation requires the assignment of a noncompensable 
rating under Table VII.  These findings do not warrant a 
compensable evaluation for bilateral hearing loss.

The next measurement of the Veteran's hearing is found in an 
April 2005 VA/QTC audiology consultation report. At that 
time, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
60
55
65
LEFT
25
65
60
70

The puretone threshold average for the right ear was 56 and 
for the left ear was 55. Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and of 60 
percent in the left ear.

Mechanical application of these results compels a numeric 
designation of VI in both the right and left ear under Table 
VI (38 C.F.R. § 4.85), and such a designation requires the 
assignment of a 30 percent disability rating under Table VII. 
The Board notes that the RO appropriately raised the 
Veteran's rating from noncompensable to 30 percent disabling 
effective on the date of this examination.

The Veteran was afforded his most recent VA audio examination 
in February 2009, within the last year. At that time, he 
exhibited puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
60
75
LEFT
25
55
60
70

The puretone threshold average for the right ear was 53 and 
for the left ear was 52. Speech audiometry revealed speech 
recognition scores of 94 percent in the right ear and 92 
percent in the left ear. 

Mechanical application of these results compels a numeric 
designation of I in each ear under Table VI (38 C.F.R. § 
4.85). Such a designation warrants the assignment of a 
noncompensable rating under Table VII.  The Board notes that 
the RO continued the Veteran's rating at 30 percent with a 
notation that continued showings of noncompensable 
audiological readings may deem a reduction necessary in the 
future.  See April 2009 Supplemental Statement of the Case.

Throughout the course of this appeal, the medical evidence 
fails to show that a compensable rating is warranted for the 
Veteran's bilateral hearing loss from the date of the 
Veteran's claim through April 18, 2005, or that a rating in 
excess of 30 percent is warranted between April 19, 2005, and 
the present. The Veteran was provided several VA examinations 
that are adequate for rating purposes, the most recent of 
which was within a year of this decision. VA regulation 
requires an examination including a controlled speech 
discrimination test (Maryland CNC), a puretone audiometry 
test, and without the use of hearing aids. 38 C.F.R. § 
4.85(a). These requirements were met in the various VA 
examinations described above.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula. In such a case, 
there can be no question as to whether hearing loss more 
nearly approximates the disability picture of the next higher 
rating. 
See 38 C.F.R. § 4.7 (2008). An increased rating is not 
warranted according to the evidence of record.

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the Veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss, there is no showing he has required frequent 
hospitalizations for treatment. Nor is there any showing that 
the hearing loss has resulted in marked interference with 
employment. Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination. See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).
Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for bilateral hearing loss. 
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held 
that a claim for an initial disability rating is distinct 
from a claim for increased rating, the notice requirements of 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) are not applicable to the claim. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to entitlement to a compensable initial 
rating for hearing loss has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, and VA and private 
treatment records have been associated with the claims 
folder. The Veteran was afforded a Travel Board hearing and 
the December 2005 transcript is of record. The Veteran has 
been afforded several VA audiological examinations throughout 
the course of this appeal, and the reports are also of 
record. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims.  He submitted 
medical records in May 2009 from his private physicians, but 
these were duplicative of evidence already in the claims 
folder.  As such, a waiver of RO review was unnecessary, 
since the RO previously considered these records.  VA has 
done everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


